RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 17a0183p.06

                      UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 FAISAL AHMED,                                            ┐
                                  Petitioner-Appellant,   │
                                                          │
                                                           >      No. 16-6486
       v.                                                 │
                                                          │
                                                          │
 MARDIA MOHSIN AHMED,                                     │
                                  Respondent-Appellee.    │
                                                          ┘

                            Appeal from the United States District Court
                         for the Eastern District of Tennessee at Knoxville.
                      No. 3:16-cv-00142—Thomas W. Phillips, District Judge.

                                      Argued: June 15, 2017

                               Decided and Filed: August 16, 2017

            Before:       COLE, Chief Judge; GIBBONS and ROGERS, Circuit Judges.
                                     _________________

                                           COUNSEL

ARGUED: John T. Winemiller, MERCHANT & GOULD P.C., Knoxville, Tennessee, for
Appellant. Linda Shay Gardner, GARDNER LAW OFFICE, Bethlehem, Pennsylvania, for
Appellee. ON BRIEF: John T. Winemiller, R. Bradford Brittian, MERCHANT & GOULD
P.C., Knoxville, Tennessee, for Appellant. Linda Shay Gardner, GARDNER LAW OFFICE,
Bethlehem, Pennsylvania, for Appellee.

       COLE, C.J., delivered the opinion of the court in which ROGERS, J., joined, and
GIBBONS, J., joined in the result. GIBBONS, J. (pp. 13–14), delivered a separate opinion
concurring in the judgment.
 No. 16-6486                                 Ahmed v. Ahmed                                           Page 2


                                           _________________

                                                 OPINION
                                           _________________

        COLE, Chief Judge. This is an action under the Hague Convention on the Civil Aspects
of International Child Abduction (“Hague Convention”), which the International Child
Abduction Remedies Act (“ICARA”), 22 U.S.C. § 9001 et seq., has implemented into United
States law. Faisal Ahmed claims that his wife, Mardia Mohsin Ahmed wrongfully retained their
daughters in Knoxville, Tennessee, from the infants’ habitual residence of the United Kingdom.1
Mr. Ahmed filed a petition for their return. Because Mr. Ahmed has failed to establish that the
United Kingdom was the children’s habitual residence at the time Mrs. Ahmed retained them, we
affirm the district court’s denial of his petition.

                            I. FACTS AND PROCEDURAL HISTORY

        Mr. Ahmed is a citizen of the United Kingdom and resides in London. Mrs. Ahmed is a
United States citizen and resides in Knoxville, Tennessee.

        The couple married in Bangladesh in December 2009. At the time, Mr. Ahmed lived in
London and Mrs. Ahmed was an optometry student in Michigan. After the wedding, Mrs.
Ahmed remained in Michigan to complete her studies. Mr. Ahmed visited periodically from
London.

        In August 2011, Mrs. Ahmed moved to London to live with her husband. She obtained a
visa, began working, and took steps to become licensed to practice optometry in the United
Kingdom. That September, Mrs. Ahmed received a National Insurance Number (the equivalent
of a Social Security Number).




        1
          This is a wrongful retention rather than a wrongful removal case because Mr. Ahmed claims his wife is
keeping their children without his consent, but not that she took them without his consent. See Feder v. Evans-
Feder, 63 F.3d 217, 220 n.4 (3d Cir. 1995). As discussed below, Mr. Ahmed consented to Mrs. Ahmed taking the
children to a wedding in Bangladesh, but objected to their remaining in the United States afterwards.
 No. 16-6486                            Ahmed v. Ahmed                                    Page 3


       Mrs. Ahmed returned to the United States in December 2011 for additional training
needed to practice optometry in the United Kingdom. Mr. Ahmed again visited Mrs. Ahmed in
the United States periodically.

       Mrs. Ahmed did not return to London until August 2013, which she considered a
permanent move. That October she applied for Indefinite Leave to Remain (“ILR”) in the
United Kingdom, stating in the application that she had considered London her permanent home
for the previous two years. Mrs. Ahmed received her ILR the next year.

       By all accounts, the couple’s relationship grew rancorous during this period, exacerbated,
the parties say, by Mrs. Ahmed’s professional challenges, two miscarriages, and the interference
of both sets of in-laws.

       In February 2014, Mrs. Ahmed became pregnant again and was put on bed rest by her
doctor for months. In April, she registered for an exam required to practice optometry in the
United Kingdom.

       The couple had a bitter argument in May 2014, of which they offer conflicting accounts.
Mrs. Ahmed then traveled to Knoxville, where she had lived previously. The couple disputes
whether Mrs. Ahmed intended to return to the United Kingdom. Mrs. Ahmed maintains she did
not plan to return, noting that she took her optometry instruments and other valuables with her to
the United States. Mr. Ahmed maintains he expected her to return in as little as a month. Mrs.
Ahmed contends that she did not return to the United Kingdom because of her high-risk
pregnancy and the acrimony in her marriage.

       Mr. Ahmed traveled to Knoxville in October 2014 on a three-month visa in anticipation
of the birth of their children. That November, Mrs. Ahmed gave birth to twins in Knoxville.
After a few days, the family moved into a local apartment, where Mr. Ahmed cared for the
children as his wife recovered from childbirth.

       In January 2015, Mr. Ahmed’s visa expired and he returned to London. Mrs. Ahmed
insists she told Mr. Ahmed then that she intended to remain in the United States with the children
 No. 16-6486                            Ahmed v. Ahmed                                  Page 4


indefinitely. Mrs. Ahmed moved with the children to her parents’ home in Knoxville, where
they live today. The children received medical care in Knoxville from birth until May 2015.

       Mr. Ahmed returned to the United States in April 2015. The next month, the entire
family traveled to the United Kingdom. Once there, they moved into Mr. Ahmed’s parents’
home for one or two months.        The couple disputes whether Mrs. Ahmed considered the
relocation to the United Kingdom permanent. Mrs. Ahmed asserts that she left Knoxville “for a
short summer visit” “to see if [their] marriage was going to work.” (Hr’g Tr. 2, R. 27, PageID
213, 216; see also id. at 283–84.) Mr. Ahmed believed this to be a permanent move.

       Indeed, Mrs. Ahmed traveled on a round-trip ticket with a return scheduled for November
2015. But the couple agrees this was partly so she could attend a professional conference in the
United States. As United States citizens, the children traveled on a ninety-day visa.

       Further, Mrs. Ahmed states she left her valuables in Knoxville, including her optometry
instruments, jewelry and diplomas. Mr. Ahmed insists that his wife took nearly everything
important to London.

       Mrs. Ahmed’s friend testified that Mrs. Ahmed planned to return to Knoxville to live,
and the children’s medical records from May 2015 reflect appointments for that fall. Moreover,
Mrs. Ahmed did not sell her car or cancel her auto insurance in the United States, retained
American medical insurance for herself and the children, renewed her Tennessee optometry
license and professional liability insurance, and paid her Tennessee professional privilege tax
before leaving for London.

       Once in London, however, Mrs. Ahmed took the exam required to practice optometry in
the United Kingdom. She also registered the children with the National Health Service and took
them for a check-up in London.

       In July 2015, Mrs. Ahmed traveled with the children to a wedding in Bangladesh. Their
tickets indicated they were scheduled to return to London on August 5. But the couple disputes
whether Mrs. Ahmed actually intended to do so. Mrs. Ahmed claims she told her husband upon
 No. 16-6486                             Ahmed v. Ahmed                                  Page 5


leaving London that she would not return. Mr. Ahmed claims he did not learn her plans until
August 4, when she flew to Knoxville with the children.

       Mr. Ahmed submitted an application to the United Kingdom Central Authority on August
10, 2015, for the return of the children under the Hague Convention. The application was
forwarded to the United States Department of State (“State Department”) and National Center
for Missing and Exploited Children. On August 28, the State Department asked Mrs. Ahmed to
return the children to the United Kingdom voluntarily. She declined.

       In March 2016, Mr. Ahmed filed this action in the district court. That April, the couple
stipulated to a temporary restraining order prohibiting Mrs. Ahmed from removing the children
from the Eastern District of Tennessee pending a hearing on the merits of the case. In June, the
district court held a two-day hearing on the merits, during which each party presented live
testimony and numerous exhibits. The district court denied Mr. Ahmed’s petition for return.

                                         II. ANALYSIS

       A. Standards of Review

       “The question of which standard should be applied in determining a child’s habitual
residence under the Hague Convention is one of law, and is reviewed de novo by this Court.”
Robert v. Tesson, 507 F.3d 981, 987 (6th Cir. 2007). But the determination of habitual residence
is “one of fact, and is reviewed for abuse of discretion.” Id. at 995. We review, however,
underlying legal conclusions de novo and factual findings for clear error. Simcox v. Simcox,
511 F.3d 594, 601 (6th Cir. 2007). “Under the clear-error standard, we abide by the court’s
findings of fact unless the record leaves us with the definite and firm conviction that a mistake
has been committed.” United States v. Yancy, 725 F.3d 596, 598 (6th Cir. 2013) (internal
quotation marks and citation omitted).

       Under the ICARA, a petitioner seeking the return of a child under the Hague Convention
must prove by a preponderance of evidence that the child was wrongfully retained or removed
from her habitual residence. March v. Levine, 249 F.3d 462, 465–66 (6th Cir. 2001); see
22 U.S.C. § 9003(e)(1).
 No. 16-6486                             Ahmed v. Ahmed                                      Page 6


       B. Hague Convention

       Countries have adopted the Hague Convention to “protect children internationally from
the harmful effects of their wrongful removal or retention and to . . . ensure their prompt return
to the State of their habitual residence.” March, 249 F.3d at 465 (quoting the Convention’s
preamble). The goal is to prevent a child from being “taken out of the family and social
environment in which its life has developed.” Robert, 507 F.3d at 991–92 (quoting the official
commentary on the Hague Convention). The Hague Convention is also meant to deter parents
from crossing borders in search of more favorable forums. Friedrich v. Friedrich, 78 F.3d 1060,
1064 (6th Cir. 1996) (“Friedrich II”).

       “[A] court in the abducted-to nation has jurisdiction to decide the merits of an abduction
claim, but not the merits of the underlying custody dispute.” Id. at 1063 (citing § 9003(b)(4)). If
the petitioning party shows that the Hague Convention requires return to the abducted-from
nation, the child is returned there to determine custody (unless the respondent establishes certain
defenses, none of which are alleged here). Id. at 1067.

       The Hague Convention requires return when the petitioner shows that the respondent
wrongfully retained or removed the child in breach of the petitioner’s custody rights in the
child’s habitual residence before retention or removal. March, 249 F.3d at 465–66; see Holder v.
Holder, 392 F.3d 1009, 1014–15 (9th Cir. 2004). Here, the only issue on appeal is whether Mr.
Ahmed has shown by a preponderance of the evidence that Mrs. Ahmed wrongfully retained the
children from their habitual residence, namely whether the United Kingdom was their habitual
residence on August 4, when she traveled from Bangladesh to the United States.

       C. District Court Opinion

       As noted, the district court conducted a two-day evidentiary hearing and issued detailed
factual findings that, for the most part, neither party disputes. The district court concluded that it
was bound by circuit precedent to apply the “acclimatization standard” to determine the
children’s habitual residence under the Hague Convention.           (Op., R. 31, PageID 709–10)
(internal quotation marks omitted). See Robert, 507 F.3d at 993. Under this standard, “a court
should consider whether the child has been physically present in the country for an amount of
 No. 16-6486                            Ahmed v. Ahmed                                     Page 7


time sufficient for acclimatization and whether the place has a degree of settled purpose from the
child’s perspective.” Simcox, 511 F.3d at 602 (internal quotation marks and citations omitted).
“[A]cademic activities” are “highly suggestive of acclimatization” and “social engagements,
participation in sports programs and excursions, and meaningful connections with the people and
places in the . . . country all point to the child being acclimatized.” Jenkins v. Jenkins, 569 F.3d
549, 556 (6th Cir. 2009) (internal quotation marks and citation omitted); see, e.g., Robert,
507 F.3d at 996–97 (concluding that children had acclimated to a particular country by attending
kindergarten, vacationing with certain family members, and visiting others there).

       The district court acknowledged that we have rejected the “shared parental intent
standard” in cases not involving “infants or other very young children,” for whom, “[o]f course,
[the acclimatization] standard may not be appropriate.” (Op., R. 31, PageID 712–13) (internal
quotation marks omitted). Simcox, 511 F.3d at 602 n.2. Pointedly, our circuit has noted that we
have “no opinion on whether the habitual residence of a child who lacks cognizance of his or her
surroundings should be determined by considering the subjective intentions of his or her
parents.” Robert, 507 F.3d at 992 n.4. By “subjective intentions,” we mean the parents’ last
“settled mutual intent” for where their child would live. Gitter v. Gitter, 396 F.3d 124, 133, 135
(2d Cir. 2005) (internal quotation marks and citation omitted); see also Nicolson v. Pappalardo,
605 F.3d 100, 104 (1st Cir. 2010); Feder v. Evans-Feder, 63 F.3d 217, 224 (3d Cir. 1995). The
district court noted the reliance by courts on the shared parental intent standard in cases
concerning especially young children. See, e.g., Redmond v. Redmond, 724 F.3d 729, 746 (7th
Cir. 2013) (recognizing “‘parental intent acts as a surrogate’ in cases involving very young
children for whom the concept of acclimatization has little meaning”) (quoting Holder, 392 F.3d
at 1016–17).

       Unpersuaded that it could apply the shared parental intent standard, the district court
applied the acclimatization standard. (Op., R. 31, PageID 714–15) (considering the twins’
family contact and medical care in each country). Because the children were infants, however,
its analysis boiled down to a simple comparison between the length of stay in each country—six
months in the United States and seven to eight weeks in the United Kingdom. See Simcox,
511 F.3d at 602 (“A person can have only one habitual residence” at a time.). The district court
 No. 16-6486                            Ahmed v. Ahmed                                     Page 8


concluded the latter was insufficient to establish a habitual residence and thus denied Mr.
Ahmed’s petition. At the same time, the court noted the infants’ inability to partake in “school,
sports or other extra-curricular activities, or meaningful friendships.” (Op., R. 31, PageID 715.)

       The extent to which the district court applied the shared parental intent standard is less
clear. (Id. at 721) (basing its legal conclusion that Mr. Ahmed failed to establish that the United
Kingdom was the children’s habitual residence on their “past experience” only, which goes to
the acclimatization standard alone). Either way, the district court devoted most of its analysis to
any shared parental intent between the Ahmeds and made factual findings under that standard.
First, it determined that the Ahmeds mutually intended to live in the United Kingdom “in the fall
of 2013,” when Mrs. Ahmed applied for her ILR and before she became pregnant with the twins.
(Id. at 716.) The court concluded this intent “was no longer shared by . . . the time [Mrs.
Ahmed] traveled to the U.S. in May 2014.” (Id.) (contrasting Mrs. Ahmed’s testimony that she
took her valuables with her with Mr. Ahmed’s claim that he expected her to return in as little as a
month). The court found it was “unclear at what point [Mrs. Ahmed’s] intent changed” between
the fall of 2013 and May of 2014, including after she became pregnant. (Id. at 716–17.) Finally,
the court detected “no evidence that the parties’ intent . . . ever became shared again.” (Id. at
717–18) (recounting testimony by Mrs. Ahmed’s friend that Mrs. Ahmed planned to return to
Knoxville, the children’s medical appointments in the United States for the fall of 2015, and Mrs.
Ahmed’s maintenance of her optometry license, professional liability insurance, medical
insurance, and car insurance in the United States). In sum, the district court found “no settled
mutual intent during the children’s lives and much of Mrs. Ahmed’s pregnancy.” (Id. at 719.)

       D. Legal Standard in Cases Involving Especially Young Children

       The parties ask us to consider their settled mutual intent in disposing of Mr. Ahmed’s
petition. We must ask first whether precedent allows us to do so. It does.

       We have generally preferred the acclimatization standard because it serves one of the
main purposes of the Hague Convention: ensuring a child is not kept from her family and social
environment. See Robert, 507 F.3d at 991–92 (regretting that in one case, the shared parental
intent standard led to parents’ plans for living in one country outweighing three years of their
 No. 16-6486                            Ahmed v. Ahmed                                     Page 9


children’s residency and schooling in another). This ceases to be a concern, of course, if a child
never forms such ties or is incapable of doing so. We have also said that, instead of relying on
technical rules, we examine “the facts and circumstances of each case.” Id. at 989 (internal
quotation marks and citations omitted). To be sure, in Friedrich v. Friedrich, we “focus[ed] on
the child, not the parents, and examine[d] past experience, not future intentions.” 983 F.2d 1396,
1400 (6th Cir. 1993) (“Friedrich I”).

       As both Simcox and Robert have made clear, we did not reach the issue of especially
young children in Friedrich I. Id. at 1398, 1401–02 (concerning a “simple case” in which the
nearly two-year-old child “resided exclusively in Germany until his mother removed him to the
United States”); Simcox, 511 F.3d at 602 n.2 (“Of course, th[e acclimatization] standard may not
be appropriate in cases involving infants or other very young children.”) (citing Friedrich I,
983 F.2d at 1401–02); Robert, 507 F.3d at 992 n.4 (“We . . . express no opinion on whether the
habitual residence of a child who lacks cognizance of his or her surroundings should be
determined by considering the subjective intentions of his or her parents.”); see also Panteleris v.
Panteleris, 601 F. App’x 345, 350 (6th Cir. 2015) (noting Robert excluded especially young
children, leaving the legal standard in that scenario an open question).             Consequently,
incorporating the shared parental intent standard in cases concerning especially young children
would mean addressing a gap, not overturning precedent. Having decided we may do so, we
proceed to do so for the following reasons.

       The most compelling reason for applying the settled mutual intent standard is the
difficulty, if not impossibility, of applying the acclimatization standard to especially young
children. The period a child spends in a given location is but one component of acclimatization.
Not only must the child have “been present long enough,” but he or she must have developed a
“degree of settled purpose [there] from [her own] perspective.” Jenkins, 569 F.3d at 556
(internal quotation marks and citation omitted). Thus, we regard “meaningful connections with
the people and places” in a country, including “academic activities,” “social engagements,” and
“sports programs,” as evidence of acclimatization. Robert, 507 F.3d at 996 (internal quotation
marks and citations omitted). In other words, what a child does in a country and how she feels
about it are as important as the length of her stay there. As a result, virtually all children who
 No. 16-6486                             Ahmed v. Ahmed                                   Page 10


lack cognizance of their surroundings are unable to acclimate, making the standard generally
unworkable.

       Applying the shared parental intent standard in cases involving especially young children
is consistent with the law of our sister circuits. Every circuit to have determined whether a
country constituted a habitual residence considers both the acclimatization and shared parental
intent standards. See, e.g., Mauvais v. Herisse, 772 F.3d 6, 11 (1st Cir. 2014); Guzzo v.
Cristofano, 719 F.3d 100, 110 (2d Cir. 2013); Karkkainen v. Kovalchuk, 445 F.3d 280, 296 (3d
Cir. 2006); Maxwell v. Maxwell, 588 F.3d 245, 253 (4th Cir. 2009); Larbie v. Larbie, 690 F.3d
295, 310 (5th Cir. 2012); Redmond, 724 F.3d at 746; Barzilay v. Barzilay, 600 F.3d 912, 918 (8th
Cir. 2010); Holder, 392 F.3d at 1020; Kanth v. Kanth, No. 99-4246, 2000 WL 1644099, at *1–2
(10th Cir. Nov. 2, 2000); Chafin v. Chafin, 742 F.3d 934, 938–39 (11th Cir. 2013) (per curiam).
And all but the Fourth and Eighth Circuits prioritize shared parental intent in cases concerning
especially young children.      See, e.g., Mauvais, 772 F.3d at 12; Guzzo, 719 F.3d at 110;
Karkkainen, 445 F.3d at 296; Larbie, 690 F.3d at 310; Redmond, 724 F.3d at 746; Holder, 392
F.3d at 1020–21; Kanth, 2000 WL 1644099, at *1–2; Chafin, 742 F.3d at 938 n.9.

       While we are of course free to diverge, we “routinely look[] to the majority position of
other Circuits in resolving undecided issues of law” and value “harmony among the Circuits.”
Terry v. Tyson Farms, Inc., 604 F.3d 272, 278 (6th Cir. 2010) (internal quotation marks and
citations omitted) (recognizing the interest prospective parties have in the uniformity and
predictability of results among the circuits).

       For these reasons, it is appropriate to consider the shared parental intent of the parties in
cases involving especially young children who lack the cognizance to acclimate to any residence.
This is not a bright-line rule, and the determination of when the acclimatization standard is
impracticable must largely be made by the lower courts, which are best positioned to discern the
unique facts and circumstances of each case. See Robert, 507 F.3d at 989; see also Miller v.
Miller, 240 F.3d 392, 400 (4th Cir. 2001) (describing the habitual residence analysis as “a fact-
specific inquiry that should be made on a case-by-case basis”). We make no changes to the
acclimatization standard itself, which lower courts should continue to apply in accordance with
our precedent.
 No. 16-6486                             Ahmed v. Ahmed                                      Page 11


       E. Review of District Court’s Habitual Residence Determination

       Beginning with the acclimatization standard, the district court properly found that the
twins’ seven-to-eight-week stay in the United Kingdom hardly allowed them to acquire a
“degree of settled purpose” there. Simcox, 511 F.3d at 602 (internal quotation marks and citation
omitted). As infants, they were unable to do so anywhere when Mrs. Ahmed traveled with them
to the United States in August of 2015. The conclusion that the acclimatization standard is
unworkable with children this young then requires consideration of any shared parental intent to
determine if Mr. Ahmed has shown that the United Kingdom was the children’s habitual
residence when they were retained.

       The district court’s well-supported factual findings show that Mr. Ahmed has failed to
carry his burden under the shared parental intent standard. He relies on the court’s finding of the
couple’s settled mutual intent to live in the United Kingdom in the fall of 2013, before the twins
were conceived. (See Op., R. 31, PageID 716) (citing Mrs. Ahmed’s ILR application and efforts
to become licensed to practice optometry in the United Kingdom). But what matters is where the
Ahmeds intended the children to live. Nicolson, 605 F.3d at 104; Gitter, 396 F.3d at 133, 135;
Feder, 63 F.3d at 224. There is no error—and certainly no clear error—in the district court’s
findings of fact as to the Ahmeds’ lack of shared intent as to their children’s residence.

       Further, the district court reasonably found the Ahmeds’ intent was “unclear” between
February 2014, when Mrs. Ahmed became pregnant, and May 2014, when she decided to return
to the United States. (Op., R. 31, PageID 716–17) (contrasting Mrs. Ahmed’s testimony that she
took her valuables with her with Mr. Ahmed’s claim that he expected her to return in as little as a
month). The record indicates that the couple’s relationship had deteriorated by February 2014
given Mrs. Ahmed’s professional challenges, the two miscarriages, and the interference of the
Ahmeds’ in-laws.

       Finally, the court rightly detected no evidence that the Ahmeds’ plans ever converged
after the fall of 2013. (Id. at 717–18) (recounting testimony by Mrs. Ahmed’s friend that Mrs.
Ahmed planned to return to Knoxville, the children’s medical appointments in the United States
 No. 16-6486                            Ahmed v. Ahmed                                     Page 12


for the fall of 2015, and Mrs. Ahmed’s maintenance of her optometry license, professional
liability insurance, medical insurance, and automobile insurance in the United States).

       In sum, the district court’s detailed factual findings establish that the Ahmeds’ mutual
intent for where their children would live was either unclear or absent from the time the children
were conceived until Mrs. Ahmed retained them. Accordingly, Mr. Ahmed has not proven by a
preponderance of evidence, under either standard, that the United Kingdom was the children’s
habitual residence when Mrs. Ahmed traveled with them to the United States in August of 2015.

                                      III. CONCLUSION

       For the foregoing reasons, we affirm the district court’s denial of the petition.
 No. 16-6486                            Ahmed v. Ahmed                                   Page 13


                                      _________________

                                       CONCURRENCE
                                      _________________

       JULIA SMITH GIBBONS, Circuit Judge, concurring in the judgment. I agree that we
must affirm the district court because Mr. Ahmed cannot establish, by a preponderance of the
evidence, that the United Kingdom was the children’s habitual residence. And I agree that our
precedent keeps open the possibility of considering shared parental intent in cases involving
especially young children. However, we need not adopt and apply such a standard in this case.

       The district court recognized that evaluating acclimatization was not easy, noting that the
Ahmed children were too young to examine the impact of school, sports, extra-curricular
activities, or meaningful friendships. The court, however, went on to conclude that the children
received adequate medical care in both countries, had “ample clothes, toys, and the other
material necessities of infant and toddler care” in both countries, and that there was a network of
familial support in both countries. DE 31, D. Ct. Op., Page ID 715. Finding these factors to be
equal, the court looked to the amount of time that the children spent in each country—which
weighed in Mrs. Ahmed’s favor—and held that Mr. Ahmed could not establish that the United
Kingdom was the children’s habitual residence.

       This should be enough to resolve the case under the acclimatization test. We have said
that the acclimatization test is fact and circumstance specific. See Robert v. Tesson, 507 F.3d
981, 987 (6th Cir. 2007). And we prefer this standard because it ensures a child remains with her
family and social environment. Id. at 991–92. We do our best to focus on the child and her past
experiences, not the parents and their future intentions. Friedrich v. Friedrich, 983 F.2d 1396,
1400 (6th Cir. 1993). Here, the district court’s findings are focused on the family and social
environment in each location. Faced with a situation involving young children who were not
enrolled in schools, sports, or activities, the court instead looked to the children’s access to
material possessions, healthcare, and family members. It also looked to the amount of time the
children spent in each location. I believe that these factors are indicative of where the Ahmed
children had established a family and social environment, where they had “meaningful
 No. 16-6486                             Ahmed v. Ahmed                                   Page 14


connections with people and places,” see Robert, 507 F.3d at 996, even if the children could not
yet communicate those connections to the court.

       The majority asserts that a child who lacks cognizance of her surroundings is necessarily
unable to acclimate, which makes the acclimatization standard “generally unworkable.” Maj.
Op. at 12. This likely stems from our prior holding that a habitual residence must have a “degree
of settled purpose” from the perspective of the child. Simcox v. Simcox, 511 F.3d 594, 602 (6th
Cir. 2007) (quoting Robert, 507 F.3d at 989). But it assumes, without support, that the Ahmed
children were unable to recognize any benefit from their network of support and consistency of
location.

       Furthermore, as the majority recognizes, introducing parental intent as the basis for our
analysis in the case of young children does not create a bright-line rule. It necessarily introduces
a question that this court will eventually need to answer: How young must a child be for parental
intent to matter? Opening the door to shared parental intent does not make the analysis any
cleaner. If anything, it creates more fact-specific questions.

       When faced with applying our current acclimatization test to account for young children
and adopting a new test of shared intent, I would do the former. There may be a future case
where, all other factors being equal, clear shared parental intent can play a role in determining
the habitual residence of especially young children. This is not that case. Given the district
court’s findings as to acclimatization, it is enough to say that Mr. Ahmed has not met his burden
to show, by a preponderance of the evidence, that his children were habitual residents of the
United Kingdom.